Exhibit 10.2

 

SILICON LABORATORIES INC.

2009 EMPLOYEE STOCK PURCHASE PLAN

 


I.              PURPOSE OF THE PLAN


 

This Employee Stock Purchase Plan is intended to promote the interests of
Silicon Laboratories Inc., a Delaware corporation, by providing Eligible
Employees with the opportunity to acquire a proprietary interest in the
Corporation through participation in an employee stock purchase plan designed to
qualify under Section 423 of the Code, although the Corporation makes no
undertaking nor representation to maintain such qualification.  In addition,
this Plan authorizes the grant of rights to purchase Common Stock under a
Non-423(b) Plan which do not qualify under Section 423(b) of the Code, pursuant
to rules, procedures or sub-plans adopted by the Board or Plan Administrator
which are designed to achieve tax, securities law or other of the Corporation’s
compliance objectives in particular locations outside the United States.  This
Plan shall govern the terms and conditions of grants made under both the Code
Section 423(b) Plan component and the Non-423(b) Plan component.

 

Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.

 


II.            ADMINISTRATION OF THE PLAN


 

The Plan Administrator shall have full authority to interpret and construe any
provision of the Plan and, for the grant of rights to purchase Common Stock
under the Code Section 423(b) Plan, to adopt such rules and regulations for
administering the Plan as it may deem necessary in order to comply with the
requirements of Section 423 of the Code.  The Plan Administrator may from time
to time grant or provide for the grant of rights to purchase Common Stock under
the Non-423(b) Plan.  If such grants are intended to be made under the
Non-423(b) Plan, they will be designated as such at the time of grant and such
grants may not comply with the requirements set forth under Section 423 of the
Code. Decisions of the Plan Administrator shall be final and binding on all
parties having an interest in the Plan.

 


III.           STOCK SUBJECT TO PLAN


 


A.            THE STOCK PURCHASABLE UNDER THE PLAN SHALL BE SHARES OF AUTHORIZED
BUT UNISSUED OR REACQUIRED COMMON STOCK, INCLUDING SHARES OF COMMON STOCK
PURCHASED ON THE OPEN MARKET.  SUBJECT TO ARTICLE III (B) BELOW, THE MAXIMUM
NUMBER OF SHARES OF COMMON STOCK WHICH MAY BE ISSUED IN THE AGGREGATE UNDER THE
PLAN SHALL BE 1,250,000 SHARES.


 


B.            SHOULD ANY CHANGE BE MADE TO THE COMMON STOCK BY REASON OF ANY
STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION, COMBINATION OF SHARES, EXCHANGE
OF SHARES OR OTHER CHANGE AFFECTING THE OUTSTANDING COMMON STOCK AS A CLASS
WITHOUT THE CORPORATION’S RECEIPT OF CONSIDERATION, APPROPRIATE ADJUSTMENTS
SHALL BE MADE TO THE MAXIMUM NUMBER AND CLASS OF SECURITIES ISSUABLE IN THE
AGGREGATE UNDER THE PLAN, (II) THE MAXIMUM NUMBER AND CLASS OF SECURITIES
PURCHASABLE PER PARTICIPANT AND IN THE AGGREGATE ON ANY ONE PURCHASE DATE AND
(III) THE NUMBER AND CLASS OF SECURITIES AND THE PRICE PER SHARE IN EFFECT UNDER
EACH OUTSTANDING PURCHASE RIGHT IN ORDER TO PREVENT THE DILUTION OR ENLARGEMENT
OF BENEFITS THEREUNDER.

 

--------------------------------------------------------------------------------


 


IV.           OFFERING PERIODS


 


A.            SHARES OF COMMON STOCK SHALL BE OFFERED FOR PURCHASE UNDER THE
PLAN THROUGH A SERIES OF SUCCESSIVE OFFERING PERIODS UNTIL SUCH TIME AS (I) THE
MAXIMUM NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN
SHALL HAVE BEEN PURCHASED OR (II) THE PLAN SHALL HAVE BEEN SOONER TERMINATED.


 


B.            EACH OFFERING PERIOD SHALL BE OF SUCH DURATION (NOT TO EXCEED
TWENTY-FOUR (24) MONTHS) AS DETERMINED BY THE PLAN ADMINISTRATOR PRIOR TO THE
START DATE OF SUCH OFFERING PERIOD.  HOWEVER, THE INITIAL OFFERING PERIOD SHALL
COMMENCE AT THE EFFECTIVE DATE AND TERMINATE TWENTY-FOUR (24) MONTHS FROM THE
COMMENCEMENT DATE OF SUCH OFFERING PERIOD, UNLESS (I) THE OFFERING PERIOD
AUTOMATICALLY RESETS PRIOR TO THAT DATE (AS DESCRIBED IN ARTICLE IV(D) HEREOF),
OR (II) PRIOR TO THE COMMENCEMENT OF THE INITIAL OFFERING PERIOD, THE PLAN
ADMINISTRATOR DETERMINES THAT SUCH INITIAL OFFERING PERIOD SHALL BE OF A SHORTER
DURATION.  SUBSEQUENT OFFERING PERIODS SHALL COMMENCE AS DESIGNATED BY THE PLAN
ADMINISTRATOR.


 


C.            EACH OFFERING PERIOD SHALL BE COMPRISED OF A SERIES OF ONE OR MORE
SUCCESSIVE AND/OR OVERLAPPING PURCHASE INTERVALS HAVING SUCH DURATIONS AS MAY BE
ESTABLISHED BY THE PLAN ADMINISTRATOR.  UNLESS OTHERWISE PROVIDED BY THE PLAN
ADMINISTRATOR, PURCHASE INTERVALS SHALL RUN FROM THE LAST BUSINESS DAY IN
APRIL EACH YEAR TO THE LAST BUSINESS DAY IN OCTOBER OF THE SAME YEAR AND FROM
THE LAST BUSINESS DAY IN OCTOBER EACH YEAR TO THE LAST BUSINESS DAY IN APRIL OF
THE FOLLOWING YEAR.  HOWEVER, THE FIRST PURCHASE INTERVAL IN EFFECT UNDER THE
INITIAL OFFERING PERIOD SHALL COMMENCE ON THE EFFECTIVE DATE AND TERMINATE ON
THE LAST BUSINESS DAY IN THE NEXT SUCCEEDING APRIL OR OCTOBER (WHICHEVER IS
EARLIER).


 


D.            SHOULD THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK ON ANY
PURCHASE DATE WITHIN AN OFFERING PERIOD BE LESS THAN THE FAIR MARKET VALUE PER
SHARE OF COMMON STOCK ON THE START DATE OF THAT OFFERING PERIOD, THEN THAT
OFFERING PERIOD SHALL AUTOMATICALLY TERMINATE IMMEDIATELY AFTER THE PURCHASE OF
SHARES OF COMMON STOCK ON SUCH PURCHASE DATE, AND A NEW OFFERING PERIOD SHALL
COMMENCE ON THAT DAY, FOLLOWING SUCH PURCHASE.  THE NEW OFFERING PERIOD SHALL
HAVE A DURATION OF TWENTY-FOUR (24) MONTHS, UNLESS A SHORTER DURATION IS
ESTABLISHED BY THE PLAN ADMINISTRATOR WITHIN THIRTY (30) CALENDAR DAYS FOLLOWING
THE START DATE OF THAT OFFERING PERIOD.


 


V.            ELIGIBILITY


 


A.            EACH INDIVIDUAL WHO IS AN ELIGIBLE EMPLOYEE ON THE START DATE OF
AN OFFERING PERIOD UNDER THE PLAN MAY ENTER THAT OFFERING PERIOD ON SUCH START
DATE OR ON ANY SUBSEQUENT SEMI-ANNUAL ENTRY DATE WITHIN THAT OFFERING PERIOD,
PROVIDED HE OR SHE REMAINS AN ELIGIBLE EMPLOYEE.


 


B.            EACH INDIVIDUAL WHO FIRST BECOMES AN ELIGIBLE EMPLOYEE AFTER THE
START DATE OF AN OFFERING PERIOD MAY ENTER THAT OFFERING PERIOD ON ANY
SUBSEQUENT SEMI-ANNUAL ENTRY DATE WITHIN THAT OFFERING PERIOD ON WHICH HE OR SHE
IS AN ELIGIBLE EMPLOYEE.


 


C.            THE DATE AN INDIVIDUAL ENTERS AN OFFERING PERIOD SHALL BE
DESIGNATED HIS OR HER ENTRY DATE FOR PURPOSES OF THAT OFFERING PERIOD.

 

2

--------------------------------------------------------------------------------


 


D.            TO PARTICIPATE IN THE PLAN FOR A PARTICULAR OFFERING PERIOD, THE
ELIGIBLE EMPLOYEE MUST COMPLETE THE ENROLLMENT FORMS PRESCRIBED BY THE PLAN
ADMINISTRATOR (INCLUDING A STOCK PURCHASE AGREEMENT AND A PAYROLL DEDUCTION
AUTHORIZATION) AND FILE SUCH FORMS WITH THE PLAN ADMINISTRATOR (OR ITS
DESIGNATE) ON OR BEFORE HIS OR HER SCHEDULED ENTRY DATE.  ONCE AN ELIGIBLE
EMPLOYEE HAS ENROLLED IN AN OFFERING PERIOD, HIS OR HER ENROLLMENT WILL REMAIN
IN EFFECT THROUGH SUBSEQUENT OFFERING PERIODS UNLESS THE ELIGIBLE EMPLOYEE
WITHDRAWS FROM THE PLAN.


 


VI.           PAYROLL DEDUCTIONS


 


A.            EXCEPT AS OTHERWISE PROVIDED BY THE PLAN ADMINISTRATOR PRIOR TO
THE COMMENCEMENT OF AN OFFERING PERIOD, THE PAYROLL DEDUCTION AUTHORIZED BY THE
PARTICIPANT FOR PURPOSES OF ACQUIRING SHARES OF COMMON STOCK DURING AN OFFERING
PERIOD MAY BE ANY MULTIPLE OF ONE PERCENT (1%) OF THE PARTICIPANT’S BASE SALARY
DURING EACH PURCHASE INTERVAL WITHIN THAT OFFERING PERIOD, UP TO A MAXIMUM EQUAL
TO THE LESSER OF (I) TWENTY-FIVE PERCENT (25%) OF THE PARTICIPANT’S BASE SALARY
PER PAY-PERIOD DURING THE APPLICABLE PURCHASE INTERVAL AND (II) ONE HUNDRED
PERCENT (100%) OF THE PARTICIPANT’S BASE SALARY THAT REMAINS AFTER SUBTRACTING
ALL OTHER AMOUNTS THAT ARE TO BE DEDUCTED OR WITHHELD FROM THE PARTICIPANT’S
BASE SALARY DURING SUCH PAY-PERIOD IN THE PURCHASE INTERVAL, PROVIDED, HOWEVER,
THAT A LESSER AMOUNT OF THE PARTICIPANT’S REMAINING BASE SALARY MAY BE DEDUCTED
IF REQUIRED TO COMPLY WITH APPLICABLE LOCAL LAW.  THE DEDUCTION RATE SO
AUTHORIZED SHALL CONTINUE IN EFFECT THROUGHOUT THE OFFERING PERIOD, EXCEPT TO
THE EXTENT SUCH RATE IS CHANGED IN ACCORDANCE WITH THE FOLLOWING GUIDELINES:


 


(I)            THE PARTICIPANT MAY, AT ANY TIME DURING THE OFFERING PERIOD,
REDUCE HIS OR HER RATE OF PAYROLL DEDUCTION TO BECOME EFFECTIVE AS SOON AS
POSSIBLE AFTER FILING THE APPROPRIATE FORM WITH THE PLAN ADMINISTRATOR.  THE
PARTICIPANT MAY NOT, HOWEVER, EFFECT MORE THAN ONE (1) SUCH REDUCTION PER
PURCHASE INTERVAL.


 


(II)           THE PARTICIPANT MAY, PRIOR TO THE COMMENCEMENT OF ANY NEW
PURCHASE INTERVAL WITHIN THE OFFERING PERIOD, INCREASE THE RATE OF HIS OR HER
PAYROLL DEDUCTION BY FILING THE APPROPRIATE FORM WITH THE PLAN ADMINISTRATOR. 
THE NEW RATE (WHICH MAY NOT EXCEED THE TWENTY-FIVE PERCENT (25%) MAXIMUM) SHALL
BECOME EFFECTIVE ON THE START DATE OF THE FIRST PURCHASE INTERVAL FOLLOWING THE
FILING OF SUCH FORM.


 


B.            PAYROLL DEDUCTIONS SHALL BEGIN ON THE FIRST PAY DAY FOLLOWING THE
PARTICIPANT’S ENTRY DATE INTO THE OFFERING PERIOD AND SHALL (UNLESS SOONER
TERMINATED BY THE PARTICIPANT) CONTINUE THROUGH THE PAY DAY ENDING WITH OR
IMMEDIATELY PRIOR TO THE LAST DAY OF THAT OFFERING PERIOD.  THE AMOUNTS SO
COLLECTED SHALL BE CREDITED TO THE PARTICIPANT’S BOOK ACCOUNT UNDER THE PLAN,
BUT NO INTEREST SHALL BE PAID ON THE BALANCE FROM TIME TO TIME OUTSTANDING IN
SUCH ACCOUNT, UNLESS PAYMENT OF INTEREST IS REQUIRED UNDER LOCAL LAW IN WHICH
CASE THE PURCHASE RIGHTS WILL BE GRANTED UNDER THE NON-423(B) PLAN, IF NECESSARY
UNDER APPLICABLE LAWS OR REGULATIONS.  THE AMOUNTS COLLECTED FROM THE
PARTICIPANT SHALL NOT BE REQUIRED TO BE HELD IN ANY SEGREGATED ACCOUNT, UNLESS
OTHERWISE REQUIRED UNDER LOCAL LAW (IN WHICH CASE, SUCH RIGHTS WILL BE GRANTED
UNDER THE NON-423(B) PLAN IF NECESSARY), OR TRUST FUND AND MAY BE COMMINGLED
WITH THE GENERAL ASSETS OF THE CORPORATION AND USED FOR GENERAL CORPORATE
PURPOSES.

 

3

--------------------------------------------------------------------------------


 


C.            PAYROLL DEDUCTIONS SHALL AUTOMATICALLY CEASE UPON THE TERMINATION
OF THE PARTICIPANT’S PURCHASE RIGHT IN ACCORDANCE WITH THE PROVISIONS OF THE
PLAN.


 


D.            THE PARTICIPANT’S ACQUISITION OF COMMON STOCK UNDER THE PLAN ON
ANY PURCHASE DATE SHALL NEITHER LIMIT NOR REQUIRE THE PARTICIPANT’S ACQUISITION
OF COMMON STOCK ON ANY SUBSEQUENT PURCHASE DATE, WHETHER WITHIN THE SAME OR A
DIFFERENT OFFERING PERIOD.


 

E.             For rights to purchase Common Stock granted under the
Non-423(b) Plan, if payroll deductions are not permitted under local law, as
determined by the Corporation, Participants may be permitted to contribute to
the Plan by an alternative method, as determined by the Corporation.  Alternate
methods of contribution may be permitted for purchase rights granted under the
Code Section 423(b) Plan if such is determined to be permissible under Code
Section 423.

 


VII.         PURCHASE RIGHTS


 


A.            GRANT OF PURCHASE RIGHT.  A PARTICIPANT SHALL BE GRANTED A
SEPARATE PURCHASE RIGHT FOR EACH OFFERING PERIOD IN WHICH HE OR SHE
PARTICIPATES.  THE PURCHASE RIGHT SHALL BE GRANTED ON THE PARTICIPANT’S ENTRY
DATE INTO THE OFFERING PERIOD AND SHALL PROVIDE THE PARTICIPANT WITH THE RIGHT
TO PURCHASE SHARES OF COMMON STOCK, IN A SERIES OF SUCCESSIVE INSTALLMENTS OVER
THE REMAINDER OF SUCH OFFERING PERIOD, UPON THE TERMS SET FORTH BELOW.  THE
PARTICIPANT SHALL EXECUTE A STOCK PURCHASE AGREEMENT EMBODYING SUCH TERMS AND
SUCH OTHER PROVISIONS (NOT INCONSISTENT WITH THE PLAN) AS THE PLAN ADMINISTRATOR
MAY DEEM ADVISABLE.


 

Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
Corporate Affiliate.

 


B.            EXERCISE OF THE PURCHASE RIGHT.  EACH PURCHASE RIGHT SHALL BE
AUTOMATICALLY EXERCISED IN INSTALLMENTS ON EACH SUCCESSIVE PURCHASE DATE WITHIN
THE OFFERING PERIOD, AND SHARES OF COMMON STOCK SHALL ACCORDINGLY BE PURCHASED
ON BEHALF OF EACH PARTICIPANT (OTHER THAN PARTICIPANTS WHOSE PAYROLL DEDUCTIONS
HAVE PREVIOUSLY BEEN REFUNDED PURSUANT TO THE TERMINATION OF PURCHASE RIGHT
PROVISIONS BELOW) ON EACH SUCH PURCHASE DATE.  THE PURCHASE SHALL BE EFFECTED BY
APPLYING THE PARTICIPANT’S PAYROLL DEDUCTIONS FOR THE PURCHASE INTERVAL ENDING
ON SUCH PURCHASE DATE TO THE PURCHASE OF WHOLE SHARES OF COMMON STOCK AT THE
PURCHASE PRICE IN EFFECT FOR THE PARTICIPANT FOR THAT PURCHASE DATE.


 


C.            PURCHASE PRICE.  THE PURCHASE PRICE PER SHARE AT WHICH COMMON
STOCK WILL BE PURCHASED ON THE PARTICIPANT’S BEHALF ON EACH PURCHASE DATE WITHIN
THE OFFERING PERIOD SHALL BE ESTABLISHED BY THE PLAN ADMINISTRATOR; PROVIDED
HOWEVER, THAT SUCH PURCHASE PRICE SHALL NOT BE LESS THAN EIGHTY-FIVE PERCENT
(85%) OF THE LOWER OF (I) THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK ON THE
PARTICIPANT’S ENTRY DATE INTO THAT OFFERING PERIOD OR (II) THE FAIR MARKET VALUE
PER SHARE OF COMMON STOCK ON THAT PURCHASE DATE.  SUBJECT TO ADJUSTMENT AS
PROVIDED IN ARTICLE III (B) OR ARTICLE X BELOW, THE PURCHASE PRICE PER SHARE AT
WHICH COMMON STOCK WILL BE PURCHASED ON THE PARTICIPANT’S BEHALF ON EACH
PURCHASE DATE WITHIN THE OFFERING PERIOD SHALL BE

 

4

--------------------------------------------------------------------------------


 


EQUAL TO EIGHTY-FIVE PERCENT (85%) OF THE LOWER OF (I) THE FAIR MARKET VALUE PER
SHARE OF COMMON STOCK ON THE PARTICIPANT’S ENTRY DATE INTO THAT OFFERING PERIOD
OR (II) THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK ON THAT PURCHASE DATE.


 


D.            NUMBER OF PURCHASABLE SHARES.  THE NUMBER OF SHARES OF COMMON
STOCK PURCHASABLE BY A PARTICIPANT ON EACH PURCHASE DATE DURING THE OFFERING
PERIOD SHALL BE THE NUMBER OF WHOLE SHARES OBTAINED BY DIVIDING THE AMOUNT
COLLECTED FROM THE PARTICIPANT THROUGH PAYROLL DEDUCTIONS DURING THE PURCHASE
INTERVAL ENDING WITH THAT PURCHASE DATE BY THE PURCHASE PRICE IN EFFECT FOR THE
PARTICIPANT FOR THAT PURCHASE DATE.  HOWEVER, EXCEPT AS OTHERWISE PROVIDED BY
THE PLAN ADMINISTRATOR PRIOR TO THE COMMENCEMENT OF AN OFFERING PERIOD, THE
MAXIMUM NUMBER OF SHARES OF COMMON STOCK PURCHASABLE PER PARTICIPANT ON ANY ONE
PURCHASE DATE DURING SUCH OFFERING PERIOD SHALL NOT EXCEED FOUR HUNDRED (400)
SHARES, SUBJECT TO PERIODIC ADJUSTMENTS IN THE EVENT OF CERTAIN CHANGES IN THE
CORPORATION’S CAPITALIZATION. IN ADDITION, THE MAXIMUM NUMBER OF SHARES OF
COMMON STOCK PURCHASABLE IN THE AGGREGATE BY ALL PARTICIPANTS ON ANY ONE
PURCHASE DATE UNDER THE PLAN SHALL NOT EXCEED THREE HUNDRED THOUSAND (300,000)
SHARES (OR SUCH OTHER NUMBER DESIGNATED BY THE PLAN ADMINISTRATOR), SUBJECT TO
PERIODIC ADJUSTMENTS IN THE EVENT OF CERTAIN CHANGES IN THE CORPORATION’S
CAPITALIZATION.  SHOULD THE TOTAL NUMBER OF SHARES OF COMMON STOCK TO BE
PURCHASED BY ALL PARTICIPANTS PURSUANT TO OUTSTANDING PURCHASE RIGHTS ON ANY
PARTICULAR DATE EXCEED THE MAXIMUM SHARE LIMITATION SET FORTH IN THIS PARAGRAPH,
THE PLAN ADMINISTRATOR SHALL MAKE A PRO-RATA ALLOCATION OF THE AVAILABLE SHARES
ON A UNIFORM AND NONDISCRIMINATORY BASIS.


 


E.             EXCESS PAYROLL DEDUCTIONS.  ANY PAYROLL DEDUCTIONS NOT APPLIED TO
THE PURCHASE OF SHARES OF COMMON STOCK ON ANY PURCHASE DATE BECAUSE THEY ARE NOT
SUFFICIENT TO PURCHASE A WHOLE SHARE OF COMMON STOCK SHALL BE HELD FOR THE
PURCHASE OF COMMON STOCK ON THE NEXT PURCHASE DATE.  HOWEVER, ANY PAYROLL
DEDUCTIONS NOT APPLIED TO THE PURCHASE OF COMMON STOCK BY REASON OF THE
LIMITATION ON THE MAXIMUM NUMBER OF SHARES PURCHASABLE ON THE PURCHASE DATE
SHALL BE PROMPTLY REFUNDED.


 


F.             TERMINATION OF PURCHASE RIGHT.  THE FOLLOWING PROVISIONS SHALL
GOVERN THE TERMINATION OF OUTSTANDING PURCHASE RIGHTS:


 


(I)            A PARTICIPANT MAY, AT ANY TIME PRIOR TO THE NEXT SCHEDULED
PURCHASE DATE IN THE OFFERING PERIOD, WITHDRAW FROM PARTICIPATION IN THE PLAN BY
FILING THE APPROPRIATE FORM WITH THE PLAN ADMINISTRATOR (OR ITS DESIGNATE), AND
NO FURTHER PAYROLL DEDUCTIONS SHALL BE COLLECTED FROM THE PARTICIPANT WITH
RESPECT TO THE WITHDRAWAL.  ANY PAYROLL DEDUCTIONS COLLECTED DURING THE PURCHASE
INTERVAL IN WHICH SUCH WITHDRAWAL OCCURS SHALL, AT THE PARTICIPANT’S ELECTION,
BE IMMEDIATELY REFUNDED OR HELD FOR THE PURCHASE OF SHARES ON THE NEXT PURCHASE
DATE.  IF NO SUCH ELECTION IS MADE AT THE TIME OF SUCH WITHDRAWAL, THEN THE
PAYROLL DEDUCTIONS COLLECTED WITH RESPECT TO THE TERMINATED RIGHT SHALL BE
REFUNDED AS SOON AS POSSIBLE.


 


(II)           THE TERMINATION OF SUCH PURCHASE RIGHT SHALL BE IRREVOCABLE, AND
THE PARTICIPANT MAY NOT SUBSEQUENTLY REJOIN THE OFFERING PERIOD FOR WHICH THE
TERMINATED PURCHASE RIGHT WAS GRANTED.  IN ORDER TO RESUME PARTICIPATION IN ANY
SUBSEQUENT OFFERING PERIOD, SUCH INDIVIDUAL MUST RE-ENROLL IN THE PLAN (BY
MAKING

 

5

--------------------------------------------------------------------------------


 


A TIMELY FILING OF THE PRESCRIBED ENROLLMENT FORMS) ON OR BEFORE HIS OR HER
SCHEDULED ENTRY DATE INTO THAT OFFERING PERIOD.


 


(III)          SHOULD THE PARTICIPANT CEASE TO REMAIN AN ELIGIBLE EMPLOYEE FOR
ANY REASON (INCLUDING DEATH, DISABILITY OR CHANGE IN STATUS) WHILE HIS OR HER
PURCHASE RIGHT REMAINS OUTSTANDING, THEN THAT PURCHASE RIGHT SHALL IMMEDIATELY
TERMINATE, AND ALL OF THE PARTICIPANT’S PAYROLL DEDUCTIONS FOR THE PURCHASE
INTERVAL IN WHICH THE PURCHASE RIGHT SO TERMINATES SHALL BE IMMEDIATELY
REFUNDED.  HOWEVER, SHOULD THE PARTICIPANT CEASE TO REMAIN IN ACTIVE SERVICE BY
REASON OF AN APPROVED UNPAID LEAVE OF ABSENCE, THEN THE PARTICIPANT SHALL HAVE
THE RIGHT, EXERCISABLE UP UNTIL THE LAST BUSINESS DAY OF THE PURCHASE INTERVAL
IN WHICH SUCH LEAVE COMMENCES, TO (A) WITHDRAW ALL THE PAYROLL DEDUCTIONS
COLLECTED TO DATE ON HIS OR HER BEHALF FOR THAT PURCHASE INTERVAL OR (B) HAVE
SUCH FUNDS HELD FOR THE PURCHASE OF SHARES ON HIS OR HER BEHALF ON THE NEXT
SCHEDULED PURCHASE DATE, PROVIDED THE PARTICIPANT REMAINS AN ELIGIBLE EMPLOYEE
ON SUCH PURCHASE DATE.  IN NO EVENT, HOWEVER, SHALL ANY FURTHER PAYROLL
DEDUCTIONS BE COLLECTED ON THE PARTICIPANT’S BEHALF DURING SUCH LEAVE, UNLESS
CONTINUATION OF PAYROLL DEDUCTIONS OR OTHER AUTHORIZED CONTRIBUTIONS IS REQUIRED
UNDER LOCAL LAW, IN WHICH CASE THE PURCHASE RIGHTS WILL BE GRANTED UNDER THE
NON-423(B) PLAN, IF NECESSARY UNDER APPLICABLE LAWS OR REGULATIONS.  UPON THE
PARTICIPANT’S RETURN TO ACTIVE SERVICE (I) WITHIN NINETY (90) DAYS FOLLOWING THE
COMMENCEMENT OF SUCH LEAVE OR, (II) PRIOR TO THE EXPIRATION OF ANY LONGER PERIOD
FOR WHICH SUCH PARTICIPANT’S RIGHT TO REEMPLOYMENT WITH THE CORPORATION OR
CORPORATE AFFILIATE IS GUARANTEED BY EITHER STATUTE OR CONTRACT, HIS OR HER
PAYROLL DEDUCTIONS UNDER THE PLAN SHALL AUTOMATICALLY RESUME AT THE RATE IN
EFFECT AT THE TIME THE LEAVE BEGAN.  HOWEVER, SHOULD THE PARTICIPANT’S LEAVE OF
ABSENCE EXCEED NINETY (90) DAYS AND HIS OR HER RE-EMPLOYMENT RIGHTS NOT BE
GUARANTEED BY EITHER STATUTE OR CONTRACT, THEN THE PARTICIPANT’S STATUS AS AN
ELIGIBLE EMPLOYEE WILL BE DEEMED TO TERMINATE ON THE NINETY-FIRST (91ST) DAY OF
THAT LEAVE, AND SUCH PARTICIPANT’S PURCHASE RIGHT FOR THE OFFERING PERIOD IN
WHICH THAT LEAVE BEGAN SHALL THEREUPON TERMINATE.  AN INDIVIDUAL WHO RETURNS TO
ACTIVE EMPLOYMENT FOLLOWING SUCH A LEAVE SHALL BE TREATED AS A NEW ELIGIBLE
EMPLOYEE FOR PURPOSES OF THE PLAN AND MUST, IN ORDER TO RESUME PARTICIPATION IN
THE PLAN, RE-ENROLL IN THE PLAN (BY MAKING A TIMELY FILING OF THE PRESCRIBED
ENROLLMENT FORMS) ON OR BEFORE HIS OR HER SCHEDULED ENTRY DATE INTO THE OFFERING
PERIOD, UNLESS A RE-ENROLLMENT REQUIREMENT WOULD BE CONTRARY TO LOCAL LAW, IN
WHICH CASE THE PURCHASE RIGHTS WILL BE GRANTED UNDER THE NON-423(B) PLAN, IF
NECESSARY UNDER APPLICABLE LAWS OR REGULATIONS.


 


G.            CHANGE OF CONTROL.  EACH OUTSTANDING PURCHASE RIGHT SHALL
AUTOMATICALLY BE EXERCISED, PRIOR TO THE EFFECTIVE DATE OF ANY CHANGE OF CONTROL
ON A DATE DETERMINED BY THE PLAN ADMINISTRATOR, BY APPLYING THE PAYROLL
DEDUCTIONS OF EACH PARTICIPANT FOR THE PURCHASE INTERVAL IN WHICH SUCH CHANGE OF
CONTROL OCCURS TO THE PURCHASE OF WHOLE SHARES OF COMMON STOCK AT THE PURCHASE
PRICE PER SHARE ESTABLISHED BY THE PLAN ADMINISTRATOR FOR THE APPLICABLE
OFFERING PERIOD, TREATING AS THE PURCHASE DATE FOR THIS PURPOSE THE DATE ON
WHICH SHARES ARE PURCHASED PRIOR TO THE EFFECTIVE DATE OF SUCH CHANGE OF CONTROL
THE APPLICABLE LIMITATION ON THE NUMBER OF SHARES OF COMMON STOCK PURCHASABLE BY
ALL PARTICIPANTS IN THE AGGREGATE SHALL NOT APPLY TO ANY SUCH PURCHASE.

 

6

--------------------------------------------------------------------------------



 

The Corporation shall use its best efforts to provide at least ten (10)-days
prior written notice of the occurrence of any Change of Control, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Change of Control.

 


H.            PRORATION OF PURCHASE RIGHTS.  SHOULD THE TOTAL NUMBER OF SHARES
OF COMMON STOCK TO BE PURCHASED PURSUANT TO OUTSTANDING PURCHASE RIGHTS ON ANY
PARTICULAR DATE EXCEED THE NUMBER OF SHARES THEN AVAILABLE FOR ISSUANCE UNDER
THE PLAN, THE PLAN ADMINISTRATOR SHALL MAKE A PRO-RATA ALLOCATION OF THE
AVAILABLE SHARES ON A UNIFORM AND NONDISCRIMINATORY BASIS, AND THE PAYROLL
DEDUCTIONS OF EACH PARTICIPANT, TO THE EXTENT IN EXCESS OF THE AGGREGATE
PURCHASE PRICE PAYABLE FOR THE COMMON STOCK PRO-RATED TO SUCH INDIVIDUAL, SHALL
BE REFUNDED.


 


I.              ASSIGNABILITY.  THE PURCHASE RIGHT SHALL BE EXERCISABLE ONLY BY
THE PARTICIPANT AND SHALL NOT BE ASSIGNABLE OR TRANSFERABLE BY THE PARTICIPANT.


 


J.             STOCKHOLDER RIGHTS.  A PARTICIPANT SHALL HAVE NO STOCKHOLDER
RIGHTS WITH RESPECT TO THE SHARES SUBJECT TO HIS OR HER OUTSTANDING PURCHASE
RIGHT UNTIL THE SHARES ARE PURCHASED ON THE PARTICIPANT’S BEHALF IN ACCORDANCE
WITH THE PROVISIONS OF THE PLAN AND THE PARTICIPANT HAS BECOME A HOLDER OF
RECORD OF THE PURCHASED SHARES.


 

K.            Tax Withholding.  At the time a Participant’s purchase right is
exercised, in whole or in part, or at the time a Participant disposes of some or
all of the shares of Common Stock he or she acquires under the Plan, the
Participant shall make adequate provision for the U.S. federal, state, local and
foreign tax withholding obligations, if any, of the Corporation and/or Corporate
Affiliate which arise upon exercise of the purchase right or upon such
disposition of shares, respectively.  The Corporation and/or the Corporate
Affiliate may, but shall not be obligated to, withhold from the Participant’s
compensation or any other payments due the Participant the amount necessary to
meet such withholding obligations or withhold from the proceeds of the sale of
shares of Common Stock or any other method of withholding the Corporation and/or
the Corporate Affiliate deems appropriate.  The Corporation and/or the Corporate
Affiliate shall have the right to take such other action as may be necessary in
the opinion of the Corporation or a Corporate Affiliate to satisfy withholding
obligations for such taxes.

 


VIII.        ACCRUAL LIMITATIONS


 


A.            NO PARTICIPANT SHALL BE ENTITLED TO ACCRUE RIGHTS TO ACQUIRE
COMMON STOCK PURSUANT TO ANY PURCHASE RIGHT OUTSTANDING UNDER THIS PLAN IF AND
TO THE EXTENT SUCH ACCRUAL, WHEN AGGREGATED WITH (I) RIGHTS TO PURCHASE COMMON
STOCK ACCRUED UNDER ANY OTHER PURCHASE RIGHT GRANTED UNDER THIS PLAN AND
(II) SIMILAR RIGHTS ACCRUED UNDER OTHER EMPLOYEE STOCK PURCHASE PLANS (WITHIN
THE MEANING OF CODE SECTION 423) OF THE CORPORATION OR ANY CORPORATE AFFILIATE,
WOULD OTHERWISE PERMIT SUCH PARTICIPANT TO PURCHASE MORE THAN TWENTY-FIVE
THOUSAND DOLLARS ($25,000) WORTH OF STOCK OF THE CORPORATION OR ANY CORPORATE
AFFILIATE (DETERMINED ON THE BASIS OF THE FAIR MARKET VALUE PER SHARE ON THE
DATE OR DATES SUCH RIGHTS ARE GRANTED) FOR EACH CALENDAR YEAR SUCH

 

7

--------------------------------------------------------------------------------


 


RIGHTS ARE AT ANY TIME OUTSTANDING, OR, IF REQUIRED PURSUANT TO FINAL REVISED
CODE SECTION 423 REGULATIONS ISSUED BY THE U.S. INTERNAL REVENUE SERVICE, FOR
EACH CALENDAR YEAR SUCH RIGHTS ARE OUTSTANDING AND EXERCISABLE.  THE
REQUIREMENTS SET FORTH UNDER THIS PROVISION WILL BE INTERPRETED AND APPLIED TO
COMPLY WITH CURRENT REQUIREMENTS UNDER CODE SECTION 423.


 


B.            FOR PURPOSES OF APPLYING SUCH ACCRUAL LIMITATIONS TO THE PURCHASE
RIGHTS GRANTED UNDER THE PLAN, THE FOLLOWING PROVISIONS SHALL BE IN EFFECT:


 


(I)            THE RIGHT TO ACQUIRE COMMON STOCK UNDER EACH OUTSTANDING PURCHASE
RIGHT SHALL ACCRUE IN A SERIES OF INSTALLMENTS ON EACH SUCCESSIVE PURCHASE DATE
DURING THE OFFERING PERIOD ON WHICH SUCH RIGHT REMAINS OUTSTANDING.


 


(II)           NO RIGHT TO ACQUIRE COMMON STOCK UNDER ANY OUTSTANDING PURCHASE
RIGHT SHALL ACCRUE TO THE EXTENT THE PARTICIPANT HAS ALREADY ACCRUED IN THE SAME
CALENDAR YEAR THE RIGHT TO ACQUIRE COMMON STOCK UNDER ONE (1) OR MORE OTHER
PURCHASE RIGHTS AT A RATE EQUAL TO TWENTY-FIVE THOUSAND DOLLARS ($25,000) WORTH
OF COMMON STOCK (DETERMINED ON THE BASIS OF THE FAIR MARKET VALUE PER SHARE ON
THE DATE OR DATES OF GRANT) FOR EACH CALENDAR YEAR SUCH RIGHTS WERE AT ANY TIME
OUTSTANDING, OR, IF REQUIRED PURSUANT TO FINAL REVISED REGULATIONS ISSUED BY THE
U.S. INTERNAL REVENUE SERVICE, FOR EACH CALENDAR YEAR SUCH RIGHTS WERE
OUTSTANDING AND EXERCISABLE.


 


C.            IF BY REASON OF SUCH ACCRUAL LIMITATIONS, ANY PURCHASE RIGHT OF A
PARTICIPANT DOES NOT ACCRUE FOR A PARTICULAR PURCHASE INTERVAL, THEN THE PAYROLL
DEDUCTIONS WHICH THE PARTICIPANT MADE DURING THAT PURCHASE INTERVAL WITH RESPECT
TO SUCH PURCHASE RIGHT SHALL BE PROMPTLY REFUNDED.


 


D.            IN THE EVENT THERE IS ANY CONFLICT BETWEEN THE PROVISIONS OF THIS
ARTICLE AND ONE OR MORE PROVISIONS OF THE PLAN OR ANY INSTRUMENT ISSUED
THEREUNDER, THE PROVISIONS OF THIS ARTICLE SHALL BE CONTROLLING.


 


IX.           EFFECTIVE DATE, TERM OF THE PLAN AND COMPLIANCE WITH LAWS


 


A.            THE PLAN WAS ADOPTED BY THE BOARD ON JANUARY 29, 2009 AND SHALL
BECOME EFFECTIVE AT THE EFFECTIVE DATE, PROVIDED THAT THE PLAN SHALL HAVE BEEN
APPROVED BY THE STOCKHOLDERS OF THE CORPORATION, AND PROVIDED FURTHER THAT NO
PURCHASE RIGHTS GRANTED UNDER THE PLAN SHALL BE EXERCISED, AND NO SHARES OF
COMMON STOCK SHALL BE ISSUED HEREUNDER, UNTIL THE CORPORATION SHALL HAVE
COMPLIED WITH ALL APPLICABLE REQUIREMENTS OF THE 1933 ACT (INCLUDING THE
REGISTRATION OF THE SHARES OF COMMON STOCK ISSUABLE UNDER THE PLAN ON A FORM S-8
REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, UNLESS
IN THE OPINION OF LEGAL COUNSEL TO THE CORPORATION, THE SHARES ISSUABLE UPON
EXERCISE OF THE PURCHASE RIGHTS MAY BE ISSUED IN ACCORDANCE WITH THE TERMS OF AN
APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID ACT), ALL
APPLICABLE LISTING REQUIREMENTS OF ANY STOCK EXCHANGE ON WHICH THE COMMON STOCK
IS LISTED FOR TRADING AND ALL OTHER APPLICABLE REQUIREMENTS ESTABLISHED BY ANY
APPLICABLE U.S. FEDERAL, STATE OR FOREIGN SECURITIES LAWS OR OTHER LAW OR
REGULATION.  IN THE EVENT SUCH STOCKHOLDER APPROVAL IS NOT OBTAINED, OR SUCH
COMPLIANCE IS NOT EFFECTED, WITHIN TWELVE (12) MONTHS AFTER THE DATE ON WHICH
THE PLAN IS ADOPTED BY THE BOARD, THE PLAN SHALL TERMINATE AND HAVE NO FURTHER
FORCE OR EFFECT, AND ANY SUMS COLLECTED FROM PARTICIPANTS DURING THE INITIAL

 

8

--------------------------------------------------------------------------------



 


OFFERING PERIOD HEREUNDER SHALL BE REFUNDED.  THE INABILITY OF THE CORPORATION
TO OBTAIN FROM ANY REGULATORY BODY HAVING JURISDICTION THE AUTHORITY, IF ANY,
DEEMED BY THE CORPORATION’S LEGAL COUNSEL TO BE NECESSARY FOR THE LAWFUL
ISSUANCE AND SALE OF ANY SHARES UNDER THE PLAN SHALL RELIEVE THE CORPORATION OF
ANY LIABILITY IN RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO WHICH
SUCH REQUISITE AUTHORITY SHALL NOT HAVE BEEN OBTAINED.  AS A CONDITION TO THE
EXERCISE OF A PURCHASE RIGHT, THE CORPORATION MAY REQUIRE THE PARTICIPANT TO
SATISFY ANY QUALIFICATIONS THAT MAY BE NECESSARY OR APPROPRIATE, TO EVIDENCE
COMPLIANCE WITH ANY APPLICABLE LAW OR REGULATION, AND TO MAKE ANY REPRESENTATION
OR WARRANTY WITH RESPECT THERETO AS MAY BE REQUESTED BY THE CORPORATION.


 


B.            UNLESS SOONER TERMINATED BY THE BOARD, IN ITS SOLE DISCRETION, THE
PLAN SHALL TERMINATE UPON THE EARLIEST OF (I) THE DATE ON WHICH ALL SHARES
AVAILABLE FOR ISSUANCE UNDER THE PLAN SHALL HAVE BEEN SOLD PURSUANT TO PURCHASE
RIGHTS EXERCISED UNDER THE PLAN OR (II) THE DATE ON WHICH ALL PURCHASE RIGHTS
ARE EXERCISED IN CONNECTION WITH A CHANGE OF CONTROL.  NO FURTHER PURCHASE
RIGHTS SHALL BE GRANTED OR EXERCISED, AND NO FURTHER PAYROLL DEDUCTIONS SHALL BE
COLLECTED, UNDER THE PLAN FOLLOWING SUCH TERMINATION.


 


X.            AMENDMENT/TERMINATION OF THE PLAN


 


A.            THE BOARD MAY ALTER, AMEND, SUSPEND OR TERMINATE THE PLAN AT ANY
TIME TO BECOME EFFECTIVE IMMEDIATELY FOLLOWING THE CLOSE OF ANY PURCHASE
INTERVAL.  HOWEVER, THE PLAN MAY BE AMENDED OR TERMINATED IMMEDIATELY UPON BOARD
ACTION, IF AND TO THE EXTENT NECESSARY THE BOARD OR THE PLAN ADMINISTRATOR, AS
APPLICABLE, DETERMINES THAT SUCH AMENDMENT OR TERMINATION OF THE PLAN IS IN THE
BEST INTERESTS OF THE CORPORATION AND ITS STOCKHOLDERS.  SUCH ACTIONS BY THE
BOARD MAY INCLUDE, WITHOUT LIMITATION, (I) TERMINATION OF THE PLAN OR ANY
OFFERING PERIOD OR PURCHASE INTERVAL, (II) ACCELERATION OF THE PURCHASE DATE OF
ANY PURCHASE INTERVAL, (III) REDUCTION OF THE DISCOUNT OR CHANGE IN THE METHOD
OF DETERMINING THE PURCHASE PRICE IN ANY PURCHASE INTERVAL OR OFFERING PERIOD
(E.G., BY DETERMINING THE PURCHASE PRICE SOLELY ON THE BASIS OF THE FAIR MARKET
VALUE ON THE PURCHASE DATE), (IV) REDUCTION IN THE MAXIMUM NUMBER OF SHARES THAT
MAY BE PURCHASED BY ANY PARTICIPANT OR IN THE AGGREGATE BY ALL PARTICIPANTS ON
ANY PURCHASE DATE OR (V) ANY COMBINATION OF THE FOREGOING ACTIONS.


 


B.            TO THE EXTENT NECESSARY TO COMPLY WITH SECTION 423 OF THE CODE (OR
ANY SUCCESSOR RULE OR PROVISION OR ANY OTHER APPLICABLE LAW, REGULATION OR STOCK
EXCHANGE RULE), THE CORPORATION SHALL OBTAIN SHAREHOLDER APPROVAL FOR SUCH
AMENDMENT OR TERMINATION IN SUCH A MANNER AND TO SUCH A DEGREE AS REQUIRED.


 


XI.           RULES FOR FOREIGN JURISDICTIONS.


 

A.            The Board or Plan Administrator may adopt rules or procedures
relating to the operation and administration of the Non-423(b) component of the
Plan to accommodate the specific requirements of local laws and procedures. 
Without limiting the generality of the foregoing, the Board or Plan
Administrator is specifically authorized to adopt rules and procedures regarding
handling of payroll deductions, payment of interest, conversion of local
currency, payroll tax, withholding procedures and handling of stock certificates
which vary with local requirements.

 

9

--------------------------------------------------------------------------------


 

B.            The Board or Plan Administrator may also adopt rules, procedures
or sub-plans applicable to particular Participating Corporations or locations
under the non-423 component of the Plan.  The rules of such sub-plans may take
precedence over other provisions of this Plan, with the exception of Article III
(A), but unless otherwise superseded by the terms of such sub-plan, the
provisions of this Plan shall govern the operation of such sub-plan.

 


XII.         GENERAL PROVISIONS


 


A.            NOTHING IN THE PLAN SHALL CONFER UPON THE PARTICIPANT ANY RIGHT TO
CONTINUE IN THE EMPLOY OF THE CORPORATION OR ANY CORPORATE AFFILIATE FOR ANY
PERIOD OF SPECIFIC DURATION OR INTERFERE WITH OR OTHERWISE RESTRICT IN ANY WAY
THE RIGHTS OF THE CORPORATION (OR ANY CORPORATE AFFILIATE EMPLOYING SUCH PERSON)
OR OF THE PARTICIPANT, WHICH RIGHTS ARE HEREBY EXPRESSLY RESERVED BY EACH, TO
TERMINATE SUCH PERSON’S EMPLOYMENT AT ANY TIME FOR ANY REASON, WITH OR WITHOUT
CAUSE.


 


B.            THE CODE SECTION 423(B) PLAN IS EXEMPT FROM THE APPLICATION OF
SECTION 409A.  THE NON-423(B) PLAN IS INTENDED TO BE EXEMPT FROM THE APPLICATION
OF SECTION 409A OF THE CODE UNDER THE SHORT-TERM DEFERRAL EXCEPTION AND ANY
AMBIGUITIES SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH SUCH INTENT. 
EXCEPT AS PROVIDED IN ARTICLE XII (C) HEREOF, IN THE CASE OF A PARTICIPANT WHO
WOULD OTHERWISE BE SUBJECT TO SECTION 409A OF THE CODE, TO THE EXTENT THE PLAN
ADMINISTRATOR DETERMINES THAT A PURCHASE RIGHT OR THE EXERCISE, PAYMENT,
SETTLEMENT OR DEFERRAL THEREOF IS SUBJECT TO SECTION 409A OF THE CODE, THE
PURCHASE RIGHT SHALL BE GRANTED, EXERCISED, PAID, SETTLED OR DEFERRED IN A
MANNER THAT WILL COMPLY WITH SECTION 409A OF THE CODE, INCLUDING DEPARTMENT OF
TREASURY REGULATIONS AND OTHER INTERPRETIVE GUIDANCE ISSUED THEREUNDER,
INCLUDING WITHOUT LIMITATION ANY SUCH REGULATIONS OR OTHER GUIDANCE THAT MAY BE
ISSUED AFTER THE EFFECTIVE DATE.  ANYTHING IN THE FOREGOING TO THE CONTRARY
NOTWITHSTANDING, THE CORPORATION SHALL HAVE NO LIABILITY TO A PARTICIPANT OR ANY
OTHER PARTY IF THE PURCHASE RIGHT THAT IS INTENDED TO BE EXEMPT FROM, OR
COMPLIANT WITH SECTION 409A OF THE CODE IS NOT SO EXEMPT OR COMPLIANT OR FOR ANY
ACTION TAKEN BY THE COMMITTEE WITH RESPECT THERETO.


 


C.            ALTHOUGH THE CORPORATION MAY ENDEAVOR TO (1) QUALIFY A PURCHASE
RIGHT FOR FAVORABLE TAX TREATMENT UNDER THE LAWS OF THE UNITED STATES OR
JURISDICTIONS OUTSIDE OF THE UNITED STATES OR (2) AVOID ADVERSE TAX TREATMENT
(E.G., UNDER SECTION 409A OF THE CODE), THE CORPORATION MAKES NO REPRESENTATION
TO THAT EFFECT AND EXPRESSLY DISAVOWS ANY COVENANT TO MAINTAIN FAVORABLE OR
AVOID UNFAVORABLE TAX TREATMENT, ANYTHING TO THE CONTRARY IN THIS PLAN,
INCLUDING ARTICLE XII (B) HEREOF, NOTWITHSTANDING.  THE CORPORATION SHALL BE
UNCONSTRAINED IN ITS CORPORATE ACTIVITIES WITHOUT REGARD TO THE POTENTIAL
NEGATIVE TAX IMPACT ON PARTICIPANTS UNDER THE PLAN.


 


D.            ALL COSTS AND EXPENSES INCURRED IN THE ADMINISTRATION OF THE PLAN
SHALL BE PAID BY THE CORPORATION; HOWEVER, EACH PLAN PARTICIPANT SHALL BEAR ALL
COSTS AND EXPENSES INCURRED BY SUCH INDIVIDUAL IN THE SALE OR OTHER DISPOSITION
OF ANY SHARES PURCHASED UNDER THE PLAN.


 


E.             THE PROVISIONS OF THE PLAN SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF TEXAS WITHOUT REGARD TO THAT STATE’S CONFLICT-OF-LAWS RULES.

 

10

--------------------------------------------------------------------------------

 


 

Schedule A

 

Participating Corporations under the

2009 Employee Stock Purchase Plan

As of the Effective Date

 

I.              Code Section 423(b) Plan Participating Corporations

 

Silicon Laboratories Inc.

 

II.            Non-423(b) Plan Participating Corporations

 

Silicon Laboratories UK Limited

 

Silicon Laboratories International Pte. Ltd.

 

11

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Plan:

 


A.                                   BASE SALARY SHALL MEAN THE REGULAR BASE
SALARY OR WAGES, OVERTIME PAYMENTS AND SHIFT PREMIUMS PAID TO A PARTICIPANT BY
ONE OR MORE PARTICIPATING CORPORATIONS DURING SUCH INDIVIDUAL’S PERIOD OF
PARTICIPATION IN ONE OR MORE OFFERING PERIODS UNDER THE PLAN AND SHALL BE
CALCULATED BEFORE DEDUCTION OF (I) ANY INCOME OR EMPLOYMENT TAX WITHHOLDINGS OR
(II) ANY CONTRIBUTIONS MADE BY THE PARTICIPANT TO ANY CODE SECTION 401(K) SALARY
DEFERRAL PLAN OR ANY CODE SECTION 125 CAFETERIA BENEFIT PROGRAM NOW OR HEREAFTER
ESTABLISHED BY THE CORPORATION OR ANY CORPORATE AFFILIATE.  BASE SALARY SHALL
NOT INCLUDE (I) ANY BONUSES, COMMISSIONS, PROFIT-SHARING DISTRIBUTIONS OR OTHER
INCENTIVE-TYPE PAYMENTS OR (II) ANY CONTRIBUTIONS MADE BY THE CORPORATION OR ANY
CORPORATE AFFILIATE ON THE PARTICIPANT’S BEHALF TO ANY EMPLOYEE BENEFIT OR
WELFARE PLAN NOW OR HEREAFTER ESTABLISHED (OTHER THAN CODE SECTION 401(K) OR
CODE SECTION 125 CONTRIBUTIONS DEDUCTED FROM SUCH BASE SALARY).


 


B.                                     BOARD SHALL MEAN THE CORPORATION’S BOARD
OF DIRECTORS.


 


C.                                     CHANGE OF CONTROL SHALL MEAN AND INCLUDES
EACH OF THE FOLLOWING:


 


(I)                                     A TRANSACTION OR SERIES OF TRANSACTIONS
(OTHER THAN AN OFFERING OF THE COMMON STOCK TO THE GENERAL PUBLIC THROUGH A
REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION)
WHEREBY ANY “PERSON” OR RELATED “GROUP” OF “PERSONS” (AS SUCH TERMS ARE USED IN
SECTIONS 13(D) AND 14(D)(2) OF THE EXCHANGE ACT) (OTHER THAN THE CORPORATION,
ANY OF ITS SUBSIDIARIES, AN EMPLOYEE BENEFIT PLAN MAINTAINED BY THE CORPORATION
OR ANY OF ITS SUBSIDIARIES OR A “PERSON” THAT, PRIOR TO SUCH TRANSACTION,
DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL
WITH, THE CORPORATION) DIRECTLY OR INDIRECTLY ACQUIRES BENEFICIAL OWNERSHIP
(WITHIN THE MEANING OF RULE 13D-3 UNDER THE EXCHANGE ACT) OF SECURITIES OF THE
CORPORATION POSSESSING MORE THAN 50% OF THE TOTAL COMBINED VOTING POWER OF THE
CORPORATION’S SECURITIES OUTSTANDING IMMEDIATELY AFTER SUCH ACQUISITION; OR


 


(II)                                  DURING ANY PERIOD OF TWO CONSECUTIVE
YEARS, INDIVIDUALS WHO, AT THE BEGINNING OF SUCH PERIOD, CONSTITUTE THE BOARD
TOGETHER WITH ANY NEW DIRECTOR(S) (OTHER THAN A DIRECTOR DESIGNATED BY A PERSON
WHO SHALL HAVE ENTERED INTO AN AGREEMENT WITH THE CORPORATION TO EFFECT A
TRANSACTION DESCRIBED IN SECTION C (I) OR SECTION C (III) HEREOF) WHOSE ELECTION
BY THE BOARD OR NOMINATION FOR ELECTION BY THE CORPORATION’S STOCKHOLDERS WAS
APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN STILL IN OFFICE
WHO EITHER WERE DIRECTORS AT THE BEGINNING OF THE TWO-YEAR PERIOD OR WHOSE
ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY
REASON TO CONSTITUTE A MAJORITY THEREOF; OR


 


(III)                               THE CONSUMMATION BY THE CORPORATION (WHETHER
DIRECTLY INVOLVING THE CORPORATION OR INDIRECTLY INVOLVING THE CORPORATION
THROUGH ONE OR MORE INTERMEDIARIES) OF (X) A MERGER, CONSOLIDATION,
REORGANIZATION, OR BUSINESS


 

A-1

--------------------------------------------------------------------------------


 


COMBINATION OR (Y) A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF
THE CORPORATION’S ASSETS IN ANY SINGLE TRANSACTION OR SERIES OF RELATED
TRANSACTIONS OR (Z) THE ACQUISITION OF ASSETS OR STOCK OF ANOTHER ENTITY, IN
EACH CASE OTHER THAN A TRANSACTION:


 

A.                                       WHICH RESULTS IN THE CORPORATION’S
VOTING SECURITIES OUTSTANDING IMMEDIATELY BEFORE THE TRANSACTION CONTINUING TO
REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING
SECURITIES OF THE CORPORATION OR THE PERSON THAT, AS A RESULT OF THE
TRANSACTION, CONTROLS, DIRECTLY OR INDIRECTLY, THE CORPORATION OR OWNS, DIRECTLY
OR INDIRECTLY, ALL OR SUBSTANTIALLY ALL OF THE CORPORATION’S ASSETS OR OTHERWISE
SUCCEEDS TO THE BUSINESS OF THE CORPORATION (THE CORPORATION OR SUCH PERSON, THE
“SUCCESSOR ENTITY”)) DIRECTLY OR INDIRECTLY, AT LEAST A MAJORITY OF THE COMBINED
VOTING POWER OF THE SUCCESSOR ENTITY’S OUTSTANDING VOTING SECURITIES IMMEDIATELY
AFTER THE TRANSACTION, AND

 

B.                                      AFTER WHICH NO PERSON OR GROUP
BENEFICIALLY OWNS VOTING SECURITIES REPRESENTING 50% OR MORE OF THE COMBINED
VOTING POWER OF THE SUCCESSOR ENTITY; PROVIDED, HOWEVER, THAT NO PERSON OR GROUP
SHALL BE TREATED FOR PURPOSES OF THIS SECTION C (III) (B) AS BENEFICIALLY OWNING
50% OR MORE OF COMBINED VOTING POWER OF THE SUCCESSOR ENTITY SOLELY AS A RESULT
OF THE VOTING POWER HELD IN THE CORPORATION PRIOR TO THE CONSUMMATION OF THE
TRANSACTION; OR

 


(IV)                              THE CORPORATION’S STOCKHOLDERS APPROVE A
LIQUIDATION OR DISSOLUTION OF THE CORPORATION.


 

The Board shall have full and final authority, which shall be exercised in its
discretion, to determine conclusively whether a Change of Control of the
Corporation has occurred pursuant to the above definition, and the date of the
occurrence of such Change of Control and any incidental matters relating
thereto.

 


D.                                    CODE SHALL MEAN THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED.


 


E.                                      CODE SECTION 423(B) PLAN SHALL MEAN AN
EMPLOYEE STOCK PURCHASE PLAN WHICH IS DESIGNED TO MEET THE REQUIREMENTS SET
FORTH IN SECTION 423(B) OF THE CODE, AS AMENDED.  THE PROVISIONS OF THE CODE
SECTION 423(B) PLAN SHALL BE CONSTRUED, ADMINISTERED AND ENFORCED IN ACCORDANCE
WITH SECTION 423(B).


 


F.                                      COMMON STOCK SHALL MEAN THE
CORPORATION’S COMMON STOCK.


 


G.                                     CORPORATE AFFILIATE SHALL MEAN ANY PARENT
OR SUBSIDIARY CORPORATION OF THE CORPORATION (AS DETERMINED IN ACCORDANCE WITH
CODE SECTION 424), WHETHER NOW EXISTING OR SUBSEQUENTLY ESTABLISHED.


 

A-2

--------------------------------------------------------------------------------


 


H.                                    CORPORATION SHALL MEAN SILICON
LABORATORIES INC., A DELAWARE CORPORATION, AND ANY CORPORATE SUCCESSOR TO ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OR VOTING STOCK OF SILICON LABORATORIES INC.
WHICH SHALL BY APPROPRIATE ACTION ADOPT THE PLAN.


 


I.                                         EXCHANGE ACT MEANS THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


J.                                        EFFECTIVE DATE SHALL MEAN THE DATE OF
THE FINAL PURCHASE UNDER THE OFFERING PERIOD IN EFFECT UNDER THE PRIOR PLAN.


 


K.                                    ELIGIBLE EMPLOYEE SHALL MEAN ANY PERSON
WHO IS EMPLOYED BY A PARTICIPATING CORPORATION ON A BASIS UNDER WHICH HE OR SHE
IS REGULARLY EXPECTED TO RENDER MORE THAN TWENTY (20) HOURS OF SERVICE PER WEEK
FOR MORE THAN FIVE (5) MONTHS PER CALENDAR YEAR.  FOR RIGHTS TO PURCHASE COMMON
STOCK GRANTED UNDER THE NON-423(B) PLAN, ELIGIBLE EMPLOYEE SHALL ALSO MEAN ANY
OTHER EMPLOYEE OF A PARTICIPATING CORPORATION TO THE EXTENT THAT LOCAL LAW
REQUIRES PARTICIPATION IN THE PLAN TO BE EXTENDED TO SUCH EMPLOYEE, AS
DETERMINED BY THE CORPORATION.


 


L.                                      ENTRY DATE SHALL MEAN THE DATE AN
ELIGIBLE EMPLOYEE FIRST COMMENCES PARTICIPATION IN THE OFFERING PERIOD IN EFFECT
UNDER THE PLAN.  THE EARLIEST ENTRY DATE UNDER THE PLAN SHALL BE THE EFFECTIVE
DATE.


 


M.                                 FAIR MARKET VALUE PER SHARE OF COMMON STOCK
ON ANY RELEVANT DATE SHALL BE DETERMINED AS OF THE “APPLICABLE DATE” (AS DEFINED
BELOW) IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:


 

(i)                                     If the Common Stock is at the time
listed on any Stock Exchange, then the Fair Market Value shall be the closing
selling price per share of Common Stock on the Applicable Date on the Stock
Exchange determined by the Plan Administrator to be the primary market for the
Common Stock, as such price is officially quoted in the composite tape of
transactions on such exchange.  If there is no closing selling price for the
Common Stock on the Applicable Date, then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists.

 

(ii)                                  In the absence of an established market
for the shares of Common Stock, the Fair Market Value established by the Plan
Administrator acting in good faith.

 

For the purposes of this provision, the “Applicable Date” shall be (a) with
respect to any Entry Date, the last business day immediately preceding the Entry
Date and (b) with respect to any Purchase Date, such Purchase Date.

 


N.                                    1933 ACT SHALL MEAN THE SECURITIES ACT OF
1933, AS AMENDED.


 


O.                                    NON-423(B) PLAN SHALL MEAN AN EMPLOYEE
STOCK PURCHASE PLAN WHICH IS NOT REQUIRED TO MEET THE REQUIREMENTS SET FORTH IN
SECTION 423(B) OF THE CODE, AS AMENDED.


 

A-3

--------------------------------------------------------------------------------


 


P.                                      PARTICIPANT SHALL MEAN ANY ELIGIBLE
EMPLOYEE OF A PARTICIPATING CORPORATION WHO IS PARTICIPATING IN THE PLAN.


 


Q.                                    PARTICIPATING CORPORATIONS SHALL MEAN THE
CORPORATION AND SUCH CORPORATE AFFILIATES AS MAY BE AUTHORIZED FROM TIME TO TIME
BY THE BOARD TO PARTICIPATE IN THE PLAN.  THE BOARD MAY DETERMINE THAT SOME
PARTICIPATING CORPORATIONS SHALL BE DESIGNATED TO PARTICIPATE IN THE
NON-423(B) PLAN.  THE PARTICIPATING CORPORATIONS IN THE CODE SECTION 423(B) PLAN
AND IN THE NON-423(B) PLAN ARE LISTED IN ATTACHED SCHEDULE A.


 


R.                                     PLAN SHALL MEAN THE CORPORATION’S 2009
EMPLOYEE STOCK PURCHASE PLAN, AS SET FORTH IN THIS DOCUMENT, AS AMENDED FROM
TIME TO TIME, WHICH INCLUDES A CODE SECTION 423(B) PLAN AND A NON-423(B) PLAN
COMPONENT.


 


S.                                      PLAN ADMINISTRATOR SHALL MEAN THE
COMMITTEE OF TWO (2) OR MORE BOARD MEMBERS APPOINTED BY THE BOARD TO ADMINISTER
THE PLAN.


 


T.                                     PRIOR PLAN SHALL MEAN THE SILICON
LABORATORIES INC. EMPLOYEE STOCK PURCHASE PLAN ADOPTED BY THE BOARD ON
JANUARY 5, 2000, AS AMENDED.


 


U.                                    PURCHASE DATE SHALL MEAN THE LAST BUSINESS
DAY OF EACH PURCHASE INTERVAL.


 


V.                                     PURCHASE INTERVAL SHALL MEAN EACH
SUCCESSIVE SIX (6)-MONTH PERIOD WITHIN THE OFFERING PERIOD AT THE END OF WHICH
THERE SHALL BE PURCHASED SHARES OF COMMON STOCK ON BEHALF OF EACH PARTICIPANT.


 


W.                                SEMI-ANNUAL ENTRY DATE SHALL MEAN THE LAST
BUSINESS DAYS IN APRIL AND OCTOBER EACH YEAR (OR SUCH OTHER DAYS AS MAY BE
ESTABLISHED BY THE PLAN ADMINISTRATOR) ON WHICH AN ELIGIBLE EMPLOYEE MAY FIRST
ENTER AN OFFERING PERIOD.


 


X.                                    STOCK EXCHANGE SHALL MEAN NASDAQ, THE
AMERICAN STOCK EXCHANGE OR THE NEW YORK STOCK EXCHANGE.

 

A-4

--------------------------------------------------------------------------------


 

PLAN HISTORY

 

January 29, 2009

Board adopts Plan with a reserve of 1,250,000 shares.

 

 

April 23, 2009

Stockholders approve Plan.

 

--------------------------------------------------------------------------------